NO. 12-13-00244-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

RONALD REED,                                                §   APPEAL FROM THE 3RD
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

SENIOR WARDEN FOXWORTH,
APPELLEE                                                    §   ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on June 18, 2013.
The record was filed on August 14, 2013, making Appellant’s brief due on September 13, 2013.
See TEX. R. APP. P. 38.6(a). The court received Appellant’s brief on September 9, 2013, but the
brief was defective.
         On September 9, 2013, Appellant was notified that the brief failed to comply with Texas
Rule of Appellate Procedure 38.1, subsections (a), (b), (c), (f), (h), (i), and (k). He was further
notified that unless he filed a supplement to the brief to correct the defects on or before
September 19, 2013, the brief would be returned to him and deemed past due, and the appeal
would be presented to the court for dismissal for failure to timely file the brief. Appellant did
not file a supplement to his brief, and the brief was returned to him on September 26, 2013.
Appellant filed a response in which he indicated that he would not be filing the requested
supplement. Accordingly, the appeal is dismissed for failure, after notice, to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c).
Opinion delivered October 9, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           OCTOBER 9, 2013


                                          NO. 12-13-00244-CV


                                      RONALD REED,
                                         Appellant
                                            V.
                                SENIOR WARDEN FOXWORTH,
                                         Appellee


                                  Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 3-41917)


                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for failure to comply with the Texas Rules of Appellate
Procedure 42.3(c); and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.